704 So. 2d 1148 (1998)
STATE of Florida, DEPARTMENT OF JUVENILE JUSTICE and State of Florida, Department of Health and Rehabilitative Services, Appellants,
v.
E.W., a child, Appellee.
Nos. 96-3086, 96-3970 and 97-1500.
District Court of Appeal of Florida, Fourth District.
February 4, 1998.
Alan R. Dakan, Assistant General Counsel of Department of Juvenile Justice, Tallahassee, for appellant.
Victoria Vilchez-Sinclair, West Palm Beach, for appellee.
PER CURIAM.
This is a consolidated appeal from 1996 and 1997 orders involving a juvenile who has been adjudicated delinquent as well as dependent. We reverse the most recent order because of the absence of proper notice. As for the 1996 orders, while we affirm that part of the order committing E.W. to a restrictiveness level 8, we reverse his placement in a specific facility. See State ex. rel. Department of Health and Rehabilitative Servs. v. Nourse, 437 So. 2d 221 (Fla. 4th DCA 1983); Department of Health and Rehabilitative Servs. v. State, 616 So. 2d 91 (Fla. 5th DCA 1993). In the Interest of L.W., 615 So. 2d 834 (Fla. 4th DCA 1993) is not persuasive as the juvenile's placement in that case was pursuant to her dependency. Here, E.W.'s placement was pursuant to his adjudication of delinquency.
We also reverse the ordering of placement within five days. See Department of Health & Rehabilitative Servs. v. State, 625 So. 2d 92 (Fla. 5th DCA 1993).
*1149 Counsel for the juvenile and his mother waited until the day prior to oral argument here to file a waiver of oral argument, occasioning needless cost and inconvenience to appellant and its counsel. We disapprove of such tardiness.
GLICKSTEIN, DELL and POLEN, JJ., concur.